                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE EVANS-SAMPSON,
     Plaintiff,

        v.                                             CIVIL ACTION NO. 20-CV-0653

PENNSYLVANIA DEPT OF
HUMAN SERVICES, et al,
    Defendants.

                                              ORDER
                                ~
        AND NOW, this      ;e   day of March 2020, upon consideration of prose Plaintiff Leslie

Evans-Sampson's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and Complaint

(ECF No. 2), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     The Complaint is DEEMED filed.

        3.     The Complaint is DISMISSED for the reasons discussed in the Court's

Memorandum. Ms. Evans-Sampson's federal claims are DISMISSED WITH PREJUDICE.

Ms. Evans-Sampson's state law claims are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction.

       4.      Ms. Evans-Sampson may file an amended complaint within thirty (30) days of the

date of this Order in the event she can state a basis for the Court's jurisdiction over her state law

claims. Any amended complaint must clearly state the basis for the Court's jurisdiction. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated

as a defendant. The amended complaint shall be a complete document that does not rely on the

initial Complaint or other papers filed in this case to state a claim. When drafting her amended

complaint, Ms. Evans-Sampson should be mindful of the Court's reasons for dismissing the

                                                  1
claims in her initial Complaint as explained in the Court's Memorandum. Alternatively, Ms.

Evans-Sampson may seek to file her claims in the appropriate state court, where federal

jurisdiction will not be an issue, rather than returning to this Court with an amended complaint.

Upon the filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.

       5.       The Clerk of Court is DIRECTED to send Ms. Evans-Sampson a blank copy of

this Court's current standard form to be used by a self-represented litigant filing a civil action

bearing the above-captioned civil action number. Ms. Evans-Sampson may use this form to file

her amended complaint if she chooses to do so.

       6.       The Notice of Motion, Response Deadline and Hearing Date (ECF No. 11) is

STRICKEN.

       7.       If Ms. Evans-Sampson fails to file an amended complaint in accordance with this

Order, her case may be dismissed without further notice for failure to prosecute.

                                               BY THE COURT:



                                                  ~
                                               GE~ER,J.
                                                                         ~
                                              UNITED STATES DISTRICT JUDGE




                                                  2
